Citation Nr: 0606096	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-12 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for genital herpes.

2.  Entitlement to a compensable rating for chronic 
prostatitis.

3.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision which granted service 
connection for genital herpes and chronic prostatitis, and 
assigned noncompensable (0 percent) ratings for both 
conditions.  The March 2002 RO decision also denied a 10 
percent rating based on multiple noncompensable service-
connected disabilities.  The veteran appeals for compensable 
ratings for his service-connected genital herpes and chronic 
prostatitis, and for a 10 percent rating based on multiple 
noncompensable service-connected disabilities.  In his May 
2003 substantive appeal, he requested a Travel Board hearing.  
Such a hearing was scheduled for May 3, 2005, but the veteran 
requested a cancellation of this hearing and asked for a new 
hearing date.  A new hearing was scheduled for July 26, 2005, 
but the veteran failed to appear for this hearing.


FINDINGS OF FACT

1.  The veteran's genital herpes is not manifested by 
exfoliation, exudation, or itching involving an exposed 
surface or an extensive area.

2.  As of September 30, 2002, the veteran's genital herpes 
has required systemic therapy for a total duration of less 
than 6 weeks during a 12 month period.

3.  The veteran's chronic prostatitis is characterized by the 
need for long term drug therapy, one to two hospitalizations 
per year, and/or the need for intermittent intensive 
management.  

4.  The veteran does not have multiple noncompensable 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for 
genital herpes from September 30, 2002 have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (prior to and from August 30, 2002) 
(2005).

2.  The criteria for a 10 percent rating for chronic 
prostatitis have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7527 (2005).

3.  A 10 percent rating based on the presence of multiple 
noncompensable service-connected disabilities is not 
warranted.  38 C.F.R. § 3.324 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Since these are initial ratings, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

Compensable rating for genital herpes

A March 2002 RO decision granted service connection for 
genital herpes and assigned a noncompensable evaluation for 
the condition, effective August 29, 2001.

The veteran's genital herpes has been evaluated under the 
provisions of Diagnostic Code 7806 of the Rating Schedule.  
During the rating period at issue, the criteria for 
evaluating conditions rated under Diagnostic Code 7806 were 
revised.  Either the old or new rating criteria may apply, 
whichever are more favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  See VAOPGCPREC 7-2003.

Diagnostic Code 7806, prior to August 30, 2002, provides that 
with slight, if any, exfoliation, exudation, or itching, if 
on a nonexposed surface or small area, a 0 percent evaluation 
will be assigned.  With exfoliation, exudation, or itching 
involving an exposed surface or extensive area, a 10 percent 
evaluation will be assigned.  From August 30, 2002, 
Diagnostic Code 7806 provides that if less than 5 percent of 
the entire body or less than 5 percent of exposed areas are 
affected, and no more than topical therapy is required within 
the last 12-month period, a noncompensable evaluation will be 
assigned.  Where at least 5 percent but less than 20 percent 
of the entire body, or at least 5 percent but less than 20 
percent of exposed areas are affected; or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period, a 10 
percent evaluation will be assigned.  If 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 months, a 30 percent evaluation will be assigned.

The report of a September 30, 2002 VA examination reflects 
that the veteran has a history of genital herpes since 
military service.  He reported that his outbreaks seemed to 
be increasing, and said that he had experienced two or three 
outbreaks during the previous year.  His outbreaks were 
characterized by painful stinging and testicular and penile 
pain, which was followed by development of a small vesicular 
rash which developed into an ulcer an eventually resolved.  
He reported current treatment of Acyclovir, 5 percent 
ointment for lesions, four or five times a day, and 
Acyclovir, 800 mg., five times a day for seven days during 
outbreak.  

There was no current outbreak, but documentation of his skin 
condition during an outbreak established the presence of 
herpetic lesions to the penile area and ulceration at the 
later stage.  There was usually no exfoliation, but there was 
some crusting of the vesicular fluid.  Some pain was 
associated with the condition.  

The diagnosis was genital herpes, with estimation of the 
entire body surface covered by such being less than 1 
percent.

VA outpatient treatment records dated since 2000 reflect 
occasional complaints of a rash or lesion in the veteran's 
groin area, which he reported was present approximately twice 
a year.

Upon consideration of the evidence of record, the Board finds 
that a compensable rating for genital herpes is not warranted 
under the old rating criteria.  The evidence does not 
indicate the presence of exfoliation, exudation, or itching 
involving an exposed surface or extensive area, as required 
for a compensable rating under the old criteria.  Instead the 
evidence indicates that the veteran's genital herpes involves 
a nonexposed area that is small in nature.  Therefore, the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's genital herpes under the old 
rating criteria.

With regard to the new rating criteria, the Board finds that 
a compensable 10 percent rating is warranted for genital 
herpes as of September 30, 2002.  A VA examination at that 
time indicates that the veteran is required to take systemic 
therapy for his genital herpes for approximately one week 
during the two or three times a year that he experiences 
outbreaks.  Therefore, the Board concludes that effective 
September 30, 2002, symptoms associated with genital herpes 
approximated the criteria for a 10 percent evaluation.  

There is no medical evidence prior to this date that would 
indicate that a compensable evaluation was warranted prior to 
this time.  In fact, the medical evidence before this date 
provides evidence against a finding of a compensable 
evaluation prior this time.

The preponderance of the evidence is against an evaluation 
greater than 10 percent, however, as the evidence does not 
establish that the veteran's genital herpes occupy an area of 
at least 20 percent of his body or require systemic therapy 
for a total duration of six weeks or more.  The examination 
report that provides the basis for the 10 percent evaluation 
provides evidence against such a finding.  Thus, a 10 percent 
rating for genital herpes is granted as of September 30, 
2002.  The benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), 
has been applied in reaching this decision.   

Compensable rating for chronic prostatitis

The veteran's prostatitis has been rated under Diagnostic 
Code 7527.  Under Diagnostic Code 7527, prostate gland 
injuries, infections, hypertrophy, and post-operative 
residuals are evaluated as voiding dysfunction or urinary 
tract infection, whichever condition is predominant.  38 
C.F.R. § 4.115b, Diagnostic Code 7527.

Voiding dysfunction is rated based upon the particular 
condition, to include urine leakage, frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a.  Continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence warrants a compensable 20 percent rating where 
the condition requires the wearing of absorbent materials 
which must be changed less than two times per day.  Id.

With regard to urinary frequency conditions, evidence of a 
daytime voiding interval between two and three hours or 
awakening to void two times per night warrants assignment of 
a compensable 10 percent disability rating.  Id.

Under criteria governing impairment resulting from obstructed 
voiding, a compensable 10 percent rating requires marked 
obstructive symptomatology (including hesitancy, a slow or 
weak stream, and decreased force of stream) with any one or 
combination of the following: (1) post void residuals greater 
than 150 cc, (2) uroflowmetry reflecting markedly diminished 
peak flow rate of less than 10 cc/sec, (3) recurrent urinary 
tract infections secondary to obstruction, or (4) stricture 
disease requiring periodic dilatation every two to three 
months.  Id.

Additionally, with regard to urinary tract infections, 
evidence of long-term drug therapy, one to two 
hospitalizations per year, and/or the need for intermittent 
intensive management warrants the assignment of a compensable 
10 percent rating. Id.  The highest rating of 30 percent 
necessitates evidence of recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year) and/or continuous intensive management.  Id.

The report of a September 30, 2002 VA examination indicates 
that the veteran experiences painful episodes of prostatitis 
which are accompanied by lethargy and weakness.  Occasionally 
he also experiences nausea with his prostatitis.  He reported 
a daytime voiding interval between four and five hours, and 
nocturia between zero and two times a night.  He denied 
problems with hesitancy and dysuria, but reported occasional 
decreased stream force and a small amount of postvoid 
dribble.  There was no large volume of urinary incontinence.  
He did not require catheterization or dilatation.  He said 
that he was seen for acute prostatitis approximately two or 
three times a year and treated with antibiotics.  He stated 
that his prostatitis made him feel lethargic and caused 
problems with anorexia, nausea, and erectile dysfunction.  
The examiner's diagnosis was chronic prostatitis.

VA and private outpatient treatment records dated since 2000 
reflect the veteran being seen and treated with medication 
for benign prostatic hypertrophy.  He reported occasional 
prostate pain along with intermittent burning with urination, 
urinary frequency, and nausea.  He indicated that he 
experienced prostate infections approximately three times a 
year.  

Upon consideration of the evidence of record, the Board finds 
that a 10 percent rating, but no higher, is warranted for the 
veteran's service-connected chronic prostatitis.  The 
evidence does not show that he meets the criteria (set forth 
above) for a compensable rating for urine leakage, urine 
frequency, or obstructed voiding.  However, the Board finds 
that compensation is warranted under the criteria established 
for urinary tract infection, which provide for a 10 percent 
rating where there is long term drug therapy, one to two 
hospitalizations per year, and/or the need for intermittent 
intensive management.  Such is shown by the outpatient 
treatment records and the VA examination report, overall.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

The preponderance of the evidence is against an evaluation 
greater than 10 percent as the evidence does not establish 
that the veteran's chronic prostatitis is characterized by 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year) and/or 
continuous intensive management.  Thus, a 10 percent rating 
for chronic prostatitis is granted as of the effective date 
of service connection.  The post-service medical records 
clearly support this finding. 
 
10 percent rating based on multiple noncompensable service-
connected disabilities

The veteran also seeks a 10 percent rating under 38 C.F.R. § 
3.324 based on the presence of multiple noncompensable 
service-connected disabilities.  However, as set forth above, 
the Board has awarded 10 percent ratings for both genital 
herpes and chronic prostatitis.  Thus, the veteran no longer 
has multiple noncompensable service-connected disabilities.  
The Board's action in this decision moots the veteran's 38 
C.F.R. § 3.324 claim, and this issue is no longer before VA.
    
Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claims.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2001.  As this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC), the veteran was provided with specific information as 
to why his claims were being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the March 2004 SSOC.

Finally, with respect to element (4), the Board notes that 
the RO's letter, the SOC, and the SSOC generally informed the 
veteran that it was necessary to send any evidence in his 
possession that supported his claims to VA.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.

The claims folder contains all available service medical 
records, as well as VA medical records, private medical 
records, and a VA examination report.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II, supra; Quartuccio, supra.


ORDER

A compensable rating for genital herpes prior to September 
30, 2002 is denied.

A 10 percent rating for genital herpes, effective September 
30, 2002, is granted.

A 10 percent rating for chronic prostatitis is granted.

A 10 percent rating for multiple noncompensable service-
connected disabilities, under 38 C.F.R. § 3.324, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


